 Case 2:19-cr-00186-RMP              ECF No. 84         filed 05/10/21   PageID.236 Page 1 of 6



 1   Zachary L. Ayers
 2   Ayers Law Firm, P.L.L.C.
     1312 N. Monroe Street, Suite 133
 3   Spokane, WA 99201
 4
     Telephone: (509) 252-6005
     Email: zach@ayerslawfirm.net
 5

 6                                         United States District Court
                                          Eastern District of Washington
 7
                                         (Hon. Rosanna Malouf Peterson)
 8
                                                                   2:19-CR-00186-RMP
 9   United States of America,
                                                                   Sentencing Memorandum and Motion
10                               Plaintiff,
                                                                   for Downward Variance
11            v.
12   Matthew Paul Porter,
13                               Defendant(s).
14

15

16                                                     I. Introduction
17
             Matthew Paul Porter, through counsel, Zachary L. Ayers, submits the following
18

19   sentencing memorandum and motion for downward variance. Mr. Porter respectfully

20   requests the Court to sentence him to 36-months imprisonment, a 4-year term of
21
     supervised release, no fine, and a $200 mandatory special penalty assessment.
22

23
                                                     II. 18 U.S.C. 3553(a)

24           18 U.S.C. §3553 sets out factors that are helpful to the Court when determining
25
     what sentence is “sufficient but not greater than necessary” to comply with the
26
     purposes of the statute. The District Court may not presume that the guideline range is
27

28   reasonable, nor should the guideline factors be given any more or less weight than any

     Sentencing Memorandum and Motion for Downward            1
     Variance
 Case 2:19-cr-00186-RMP               ECF No. 84      filed 05/10/21   PageID.237 Page 2 of 6



 1   other. United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) en banc, citing Rita v. United
 2
     States, 127 S.Ct. 2456 (2007), Gall v. United States, 127 S.Ct. 2833 (2007), and Kimbrough
 3

 4
     v. United States, 128 S.Ct. 558 (2007). The guidelines are only one factor to be taken

 5   into account in arriving at an appropriate sentence. Id.
 6
              Nature of the Offense
 7
              This offense is serious. Mr. Porter understands that the offense he committed
 8

 9   affects the public at large. Controlled substances poison the community
10
     psychologically, physically, and financially. Although he collected firearms, he
11
     understands that those firearms are illegal in nature. Each of these issues harmed the
12

13   physical as well as emotional well-being of his family and fiancé.
14            The History and Characteristics of the Defendant
15
              Mr. Porter’s life is one of significant sadness and uplifting life events. Mr. Porter
16

17   has lived in Eastern Washington most of his life. He has never met his father (PSIR
18   ¶97-98).
19
              He dated Ashley Robinson, the mother of Mr. Porter’s oldest son in the mid-
20
21   2000’s. (PSIR¶111). She died of a blood clot in her brain in 2007. (PSIR ¶111). Her

22   passing sunk Mr. Porter into a place of despair that affects him to this day. His right
23
     leg has a tattoo with Ms. Robinson’s initials and birth date.
24

25
              This case is Mr. Porter’s first and, hopefully, only conviction. His time at pretrial

26   intensive inpatient treatment opened his eyes to how he was harming himself and his
27
     fiancé. That experience affected him so much that he helped get his fiancé clean and
28

      Sentencing Memorandum and Motion for Downward         2
      Variance
 Case 2:19-cr-00186-RMP               ECF No. 84      filed 05/10/21   PageID.238 Page 3 of 6



 1   sober for the birth of their child.
 2
              To Promote Respect for the Law
 3

 4
              A sentence of 36 months promotes respect for the law. By the time of

 5   sentencing, Mr. Porter will have been incarcerated for almost one year.
 6
              Intensive inpatient treatment taught Mr. Porter the damaging effects of his drug
 7
     addiction. It taught him how it was hurting others and almost led him to overdosing.
 8

 9   It hurt his family, his fiancé, and his children.
10
              To Afford Adequate Deterrence to Criminal Conduct
11
              A sentence of 36 months will deter criminal conduct. The anticipated
12

13   supervised release conditions will help to deter future criminal conduct.
14            “Generally, a lesser period of imprisonment is required to deter a defendant not
15
     previously subject to lengthy incarceration than is necessary to deter a defendant who
16

17   has already served serious time yet continues to offend.” United States v. Quails, 373
18   F.Supp.1d 873 (E.D. Wis. 2005). “If a defendant served no time or only a few months
19
     for prior offenses, a sentence of even 3 or 5 years for the current offenses might be
20
21   expected to have the requisite deterrent effect.” United States v. Mishoe, 241 F.3d 214

22   (2nd Cir. 2001).
23
              Mr. Porter’s is in criminal history Category 1. He has never served a prison
24

25
     sentence before. A sentence of more than 36 months would have the opposite effect

26   considering he is now sober. Inpatient treatment has changed Mr. Porter’s entire view
27
     of controlled substances and the harm it caused him and his family.
28

      Sentencing Memorandum and Motion for Downward         3
      Variance
 Case 2:19-cr-00186-RMP               ECF No. 84      filed 05/10/21   PageID.239 Page 4 of 6



 1            Protection of the Public
 2
              A sentence of 36 months with 4 years of supervised release will satisfy this
 3

 4
     factor as well. Mr. Porter agrees with and intends to follow the standard and special

 5   conditions of release recommended in the PSIR. It is his goal to maintain sobriety for
 6
     the rest of his life.
 7
                                         III. Motion for Downward Variance
 8

 9            Mr. Porter seeks a downward variance from the 87-108 months range of
10
     imprisonment to 36 months. His fiancé has endured substance addiction. She saw the
11
     positive changes that Mr. Porter has taken and mirrors those same changes to be clean
12

13   and sober.
14            With a mental health evaluation and potential treatment, Mr. Porter will be able
15
     to correct many of the challenges he faces mentally, physically, and emotionally.
16

17   Having a newborn to take care of and reestablishing his relationship with his oldest
18   son are his motivations to maintain sobriety and not commit further crimes.
19
              Additionally, the guideline range in the pre-sentence report overstates the
20
21   potential sentence. “Additionally, prior to this offense, Mr. Porter had never been

22   incarcerated; therefore, a sentence less than the low end of the guideline range may be
23
     sufficient to deter further criminal conduct, promote respect for the law, while
24

25
     reflecting on the seriousness of the offense.” (PSIR ¶179). Mr. Porter’s lack of criminal

26   history before this case is telling for someone who is 40-years old. It is unlikely that he
27
     will reoffend in the future.
28

      Sentencing Memorandum and Motion for Downward         4
      Variance
 Case 2:19-cr-00186-RMP               ECF No. 84      filed 05/10/21   PageID.240 Page 5 of 6



 1            Additionally, Mr. Porter has strong family ties. His mother and siblings live in
 2
     the Eastern District of Washington and are quite supportive of him and his path to
 3

 4
     recovery.

 5                                                    IV. Conclusion
 6
              The Court should impose a sentence “sufficient but not greater than necessary.”
 7
     Mr. Porter respectfully requests the Court to sentence him to 36 months
 8

 9   imprisonment, with credit for time already served, a term of 4-years of supervised
10
     release, no fine, and a $200 special mandatory penalty assessment. Mr. Porter
11
     respectfully requests the Court to recommend FDC Seatac for placement.
12

13            Dated this 10th day of May 2021.
14                                                      Respectfully Submitted,
15
                                                        s/Zachary L. Ayers_____________
16                                                      WSBA # 46496
17                                                      Attorney for Matthew Porter
                                                        Ayers Law Firm, P.L.L.C.
18                                                      1312 N. Monroe Street, Suite 133
19                                                      Spokane, WA 99201
                                                        Telephone: (509) 252-6005
20                                                      Email: zach@ayerslawfirm.net
21

22

23

24

25

26
27

28

      Sentencing Memorandum and Motion for Downward         5
      Variance
 Case 2:19-cr-00186-RMP               ECF No. 84         filed 05/10/21     PageID.241 Page 6 of 6



 1                                                    Service Certificate
 2
              I hereby certify that on May 10, 2021, I electronically filed the foregoing with
 3

 4
     the Clerk of the Court using the CM/ECF System which will send notification of such

 5   filing to the following: Assistant United States Attorney Richard Barker.
 6
                                                           s/Zachary L. Ayers_____________
 7                                                         WSBA # 46496
                                                           Attorney for Matthew Porter
 8
                                                           Ayers Law Firm, P.L.L.C.
 9                                                         1312 N. Monroe Street, Suite 133
                                                           Spokane, WA 99201
10
                                                           Telephone: (509) 252-6005
11                                                         Email: zach@ayerslawfirm.net
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      Sentencing Memorandum and Motion for Downward            6
      Variance
